Citation Nr: 1549456	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The Veteran's low back disability did not manifest in service, and arthritis was not manifest within one year after separation from service and is unrelated to service.


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by service, and arthritis is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in a letter dated in September 2010.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements of argument.  In March 2015, the Board remanded the Veteran's claim in part so that any available records from the Social Security Administration (SSA) could be obtained and associated with the file.  The agency of original jurisdiction (AOJ) subsequently requested the Veteran's SSA records, but an April 2015 response from the SSA indicated that the Veteran's records had been destroyed.  As such, the Board finds that additional efforts to obtain the Veteran's SSA records would be an exercise in futility.   

VA also scheduled the Veteran for an examination in January 2011, and obtained a follow-up addendum opinion in April 2015, to assess the nature and etiology of his low back disability.  Although the Veteran asserts to the contrary, the Board observes that the findings contained VA examiner's April 2015 addendum report are adequate for adjudicatory purposes.  It is clear that the examiner reviewed the Veteran's file, was aware of the Veteran's pertinent medical history, to include his in-service treatment for back pain.  The examiner rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  In October 2015, the Veteran's representative argued that April 2015 VA examiner, who is a nurse practitioner, did not list the Veteran's "testimonies," purportedly pertaining to his assertions that he has had back pain since service, as evidence listed or considered in formulating her nexus opinion.  In addition, citing the recent decision in Nohr v. Mcdonald, 27 Vet. App. 124 (2014), the Veteran's representative called into question the VA examiner's credentials, suggesting that as a nurse, she is not an expert in orthopedic or neurologic medicine.  

The Board initially notes that the April 2015 VA examiner specifically indicated that she reviewed all available records, which would include the Veteran's lay assertions of continuity.  Although a VA examiner does not have to discuss all evidence favorable to the Veteran when rendering an opinion [see Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009)], the Board points out that the examiner did in fact reference much of the Veteran's prior testimony in her examination report, to include the Veteran's previous statements in January 2011 where he noted onset of his disability in 1986 following a motor vehicle accident.  The April 2015 examiner also noted that the Veteran himself denied having low back pain upon separation from service on his October 1972 Report of Medical History, and subsequently did not report having any back problems upon filing claims for compensation with VA shortly after service.  As such, although the Veteran's representative suggests that the April 2015 VA examiner has ignored his statements, it is clear from review that she was indeed well aware of the Veteran's prior statements, and referenced them where necessary to support her opinion.  

With respect to the April 2015 VA examiner's expertise, the Board notes there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003). The Board further notes all VA examiners are presumed to be competent and their medical opinions, in turn, are assumed to be adequate-absent specific evidence to the contrary.  See Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir.2013) ("It is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case.'")); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations and opinions absent specific evidence to the contrary).  No such evidence has been presented here.  It follows that another VA examination or opinion would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's low back disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish the chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F. 3d 1331, 1338 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic per 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran asserts that he has a current low back disability that had its onset in, or is otherwise related to his period of active service.  

It is undisputed that the Veteran has a current low back disability.  Upon examination in January 2011, a VA examiner specifically diagnosed the Veteran with status post laminectomy and fusion with age related osteoarthritis changes, lumbar spine, without evidence of radiculopathy.  

With respect to an in-service disease or injury, the Veteran's service treatment records pertinently note that on January 7, 1972, the Veteran complained of back pain following a car accident that occurred on December 12, 1971.  The report indicated that the Veteran had intermittent back pain since his auto accident, and that such pain was in his lower back.  The impression was a probable mild sprain of the lumbosacral spine.  See the Veteran's January 7, 1972 in-service treatment record.  He complained of back pain again (this time in his upper back) on January 17, 1972, and the impression was possible muscle tension. 

The key question at issue in this case is whether the Veteran's current low back disability is related to this in-service injury.  The only medical opinion of record addressing the etiology of the Veteran's low back disability is that of the above-referenced April 2015 VA examiner.  Significantly, upon review of the Veteran's file, the examiner observed records documenting the Veteran's in-service sprain, as well as subsequent in-service findings indicating that the Veteran had a normal clinical evaluation of the spine upon separation from service, and that the Veteran denied having back pain at the time of his separation.  The examiner highlighted the fact that when the Veteran filed for disability benefits with VA in 1972, he did not mention any issues with his back.  The examiner also pointed out that the Veteran had previously reported that his back problems began in 1986, following a motor vehicle accident.  The VA examiner concluded that the Veteran's in-service injury resulted in a low back problem that was acute, and that there was no evidence of a chronic lumbar spine condition or significant injury during active service.  The examiner added that the onset of the Veteran's condition is most consistent with report of onset in 1986.   

There is no medical opinion of record contrary to that of the April 2015 VA examiner.  The Veteran has been afforded ample opportunity to submit additional medical evidence in support of his claim, and against the contrary conclusions of the April 2015 examiner, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  

The only evidence of record supporting the Veteran's claim is his general lay assertion that he has experienced back problems since service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this connection, the Veteran is certainly competent to observe symptoms of back pain with onset during his period of service.  Upon review of the record however, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish the onset of a chronic low back disability-namely, his arthritis-during service, with continuous symptoms thereafter.  Indeed, although it is clear the Veteran injured his back in 1971, the Veteran specifically denied experiencing back problems upon separation from service.  See the Veteran's October 10, 1972 Report of Medical History.  At that time, the Veteran checked "no" when asked if he had ever experienced "back problems of any kind."  As noted above, the Veteran was also given a "normal" clinical evaluation of the lower extremities at his October 1972 examination upon separation.  See the Veteran's October 10, 1972 Report of Medical Examination. 

Notwithstanding the fact no documented treatment for any back problems dating from 1972 to 1986 exists, the Board notes that when the Veteran sought treatment in December 2010 at the VA Medical Center in Wichita, Kansas, he specifically reported that he had chronic back pain "since 1986."  See the Veteran's December 3, 2010 VA Addendum Report.  He did so again when he discussed his prior medical history with the January 2011 VA examiner.  See the January 2011 VA examiner's report, at 7 (noting date of onset of 1986 for lumbar spine problems, following an accident and a fractured lumbar spine).  The Veteran made no mention of prior back injuries, or a longstanding history of low back problems dating back to the early 1970s.  
In light of the fact that the Veteran (1) had a normal clinical evaluation of spine upon separation from service; (2) that he denied experiencing back problems upon separation from service; (3) that he has no documented treatment available for review for any back problem dating during the nearly 14 year gap between his injury and the time he sought treatment in 1986 following an accident; (4) that he told his treating physician in 2010, and a VA examiner in January 2011 that his back problems began in 1986, and (5) that he failed to mention to his treating physicians at any time prior to filing his current claim for compensation that he had a longstanding history of back problems dating back to service, the Board finds the Veteran's assertions of continuity of symptoms simply not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent the Veteran himself asserts his current low back problems are related to his in-service injury, the Board finds that he is not competent to diagnose the etiology of his spine disability.  Attribution of his current disability to the injury he sustained in service relates to internal medical processes, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes a layperson will be competent to identify the condition, where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer").   Here, there are no Jandreau type exceptions.  As such, the Veteran's statements in this regard are not competent.  Alternatively, to the extent that they are, the Board finds the April 2015 VA examiner's medical opinion against a relationship to be of greater probative value than the Veteran's untrained assertions to the contrary. 

Here, the Veteran had an in-service injury.  However, arthritis was not "noted" during service.  In addition, he did not have characteristic manifestations sufficient to identify the chronic disease entity.   38 C.F.R. § 3.303(b).  The Board adds that there is no indication in the record that the Veteran developed low back arthritis within one year of separation from service in 1972.  As such, service connection for arthritis cannot be presumed under the provisions of 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309.  

As the evidence is against a finding that a relationship exists between the Veteran's current low back disability and his in-service injury, or that arthritis was manifest to a compensable degree within the Veteran's first post-service year, the Veteran's claim must fail.  Here, there is no doubt to be resolved.


ORDER

Service connection for a low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


